 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11    OLIVIA GONZALEZ,                                   Case No. 1:18-CV-00426-EPG

12                            Plaintiff
              vs.                                        ORDER RE: STIPULATED REQUEST FOR
13                                                       DISMISSAL OF ENTIRE ACTION WITH
      J.C. PENNEY COMPANY, INC.; and Does 1              PREJUDICE
14    to 50, inclusive,

15                            Defendants.                (ECF No. 19)

16

17         Plaintiff, Olivia Gonzalez, and Defendant, J.C. Penney Company, Inc., have filed a

18    stipulation to dismiss the entire action with prejudice (ECF No. 19). In light of the stipulation,

19    the case has ended and is dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v.

20    City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of the Court is

21    respectfully directed to close this case.

22
     IT IS SO ORDERED.
23

24     Dated:       December 7, 2018                           /s/
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
